
	
		II
		110th CONGRESS
		1st Session
		S. 661
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Reid (for
			 Mrs. Clinton (for herself,
			 Ms. Snowe, and Mr. Cochran)) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To establish kinship navigator programs, to establish
		  kinship guardianship assistance payments for children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kinship Caregiver Support
			 Act.
		IKinship navigator
			 program
			101.FindingsCongress finds the following:
				(1)The 2000
			 decennial census states that—
					(A)more that
			 4,500,000 children in the United States are living in grandparent-headed
			 households, a 30 percent increase from 1990 to 2000; and
					(B)an additional
			 1,500,000 children in the United States are living in households headed by
			 other relatives.
					(2)In the 2000
			 decennial census, over 2,400,000 grandparents reported that they were primarily
			 responsible for meeting the basic needs of their grandchildren, and parents
			 were not present in about 1/3 of the families
			 involved.
				(3)According to the
			 2000 decennial census, almost 1/5 of grandparents
			 responsible for their grandchildren live in poverty.
				(4)Kinship
			 caregivers (as defined in section 103) often face a variety of unnecessary
			 barriers, including difficulties enrolling children in school, authorizing
			 medical treatment, maintaining public housing leases, obtaining affordable
			 legal services, obtaining custody of children or otherwise achieving permanency
			 for children in their care, and accessing a variety of Federal benefits and
			 services.
				(5)Kinship
			 caregivers can help to keep children from entering the foster care system, and
			 provide safe and permanent homes, but need services and supports to do so. They
			 need better access to health insurance, respite care, child care, special
			 education, housing, and other benefits.
				(6)Surveys and
			 research on the needs of kinship caregivers report that one of their greatest
			 challenges in raising children is getting accurate information about—
					(A)the benefits and
			 services that are available to their families, such as health and mental health
			 care, assistance provided under the program of block grants to States for
			 temporary assistance for needy families established under part A of title IV of
			 the Social Security Act (42 U.S.C. 601
			 et seq.), kinship or foster care, kinship assistance and adoption assistance,
			 child care and early education, special education, and other services for
			 children with disabilities; and
					(B)the legal
			 authority, responsibilities, and rights of kinship caregivers.
					(7)Funding for
			 kinship navigator programs can—
					(A)help kinship care
			 families better use existing programs and services; and
					(B)increase the
			 capacity of public and private not-for-profit agencies, including
			 community-based and faith-based agencies, and including agencies carrying out
			 related Federal programs, such as the National Family Caregiver Support Program
			 under part E of title III of the Older
			 Americans Act of 1965 (42 U.S.C. 3030s et seq.), to better serve the
			 needs of kinship care families.
					102.PurposeThe purposes of this Act are—
				(1)to establish
			 kinship navigator programs in States, large metropolitan areas, and tribal
			 areas to assist kinship caregivers in navigating their way through programs and
			 services, to help the caregivers learn about and obtain assistance to meet the
			 needs of the children they are raising and their own needs; and
				(2)to promote
			 effective partnerships among public and private not-for-profit agencies,
			 including community-based and faith-based agencies, to help the agencies
			 described in this paragraph more effectively and efficiently serve kinship care
			 families and address the fragmentation that creates barriers to meeting the
			 needs of those families.
				103.DefinitionsIn this title:
				(1)Assistant
			 secretaryThe term Assistant Secretary means the
			 Assistant Secretary for Children and Families of the Department of Health and
			 Human Services.
				(2)Kinship care
			 familyThe term kinship care family means a family
			 with a kinship caregiver.
				(3)Kinship
			 caregiverThe term kinship caregiver means a
			 grandparent or stepgrandparent of a child, or a relative of a child by blood,
			 marriage, or adoption, who—
					(A)lives with the
			 child;
					(B)is the primary
			 caregiver of the child because the biological or adoptive parent of the child
			 is unable or unwilling to serve as the primary caregiver of the child;
			 and
					(C)has a legal
			 relationship to the child or is raising the child informally.
					(4)Large
			 metropolitan areaThe term large metropolitan area
			 means a metropolitan statistical area, as defined by the Bureau of the Census,
			 with a population of not less than 1,000,000.
				(5)Metropolitan
			 agencyThe term metropolitan agency means an agency
			 serving a large metropolitan area, or a county or political subdivision of a
			 large metropolitan area.
				(6)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Virgin Islands of the United States, the Commonwealth of Puerto
			 Rico, Guam, American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
				(7)Tribal
			 areaThe term tribal area means the area served by a
			 tribal organization.
				(8)Tribal
			 organizationThe term tribal organization—
					(A)means a tribal
			 organization, as defined in section 658P of the
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9858n); and
					(B)includes a
			 consortium of tribal organizations described in subparagraph (A).
					104.Grants
				(a)In
			 GeneralThe Assistant Secretary may make grants to eligible
			 entities to pay for the Federal share of the cost of carrying out kinship
			 navigator programs.
				(b)Eligible
			 EntitiesTo be eligible to receive a grant under this section, an
			 entity shall be a State agency, metropolitan agency, or tribal organization,
			 with experience in—
					(1)addressing the
			 needs of kinship caregivers or children; and
					(2)connecting the
			 children or caregivers with appropriate services and assistance, such as
			 services and assistance provided by—
						(A)an area agency on
			 aging under the Older Americans Act of
			 1965 (42 U.S.C. 3001 et seq.); or
						(B)an agency with
			 jurisdiction over child welfare, income-based financial assistance, human
			 services, or health matters, or a public entity that links family resource and
			 support programs, for the State, large metropolitan area, or Indian tribe
			 involved.
						(c)Allocation of
			 GrantsOf the funds made available for grants under this section
			 for each fiscal year, the Assistant Secretary shall use not less than 50
			 percent to make grants to State agencies.
				(d)Duration of the
			 GrantsIn making the grants, the Assistant Secretary shall make
			 grants—
					(1)in fiscal year
			 2008, for periods of 3 years;
					(2)in fiscal year
			 2009, for periods of 2 years; and
					(3)in fiscal year
			 2010, for periods of 1 year.
					105.Federal
			 share
				(a)In
			 GeneralThe Federal share of the cost of carrying out a kinship
			 navigator program under a grant shall be—
					(1)100 percent in
			 the first year of the grant period;
					(2)75 percent in the
			 second year (if any) of the grant period; and
					(3)50 percent in the
			 third year (if any) of the grant period.
					(b)Non-Federal
			 ShareThe non-Federal share of the cost may be provided in cash.
			 Not more than 50 percent of the non-Federal share of the cost may be provided
			 in kind, fairly evaluated, including plant, equipment, or services.
				106.Applications
				(a)In
			 GeneralTo be eligible to receive a grant under this title, an
			 entity shall submit an application to the Assistant Secretary at such time, in
			 such manner, and containing such information as the Assistant Secretary may
			 require, including, at a minimum, the information described in subsection
			 (b).
				(b)ContentsThe
			 application shall include the following:
					(1)A description of
			 the steps the entity will take during the first 6 months of the grant period
			 to—
						(A)identify gaps in
			 services for kinship care families in the State, large metropolitan area, or
			 tribal area to be served and the specific activities that are needed to bridge
			 the gaps;
						(B)convene a group
			 of partners to assist in the operation of the kinship navigator program funded
			 through the grant;
						(C)utilize or
			 develop relevant technology;
						(D)conduct outreach
			 to kinship caregivers about the kinship navigator program; and
						(E)develop a plan
			 for reaching kinship caregivers, ensuring that the caregivers can access the
			 kinship navigator program, and following up to ensure that the caregivers
			 actually receive necessary services and supports.
						(2)An assurance that
			 the entity will provide at least the core activities specified in paragraphs
			 (1) and (2) of section 107(b) for kinship care families through the kinship
			 navigator program.
					(3)A description of
			 the activities the entity expects to offer over the grant period and the
			 entity’s initial projection of the number of children and kinship caregivers
			 likely to be served.
					(4)A description of
			 how the entity will involve in the planning and operation of the kinship
			 navigator program, on an ongoing basis—
						(A)kinship
			 caregivers;
						(B)youth raised or
			 being raised by kinship caregivers;
						(C)representatives
			 of kinship care support organizations;
						(D)relevant
			 government agencies (including agencies with jurisdiction over matters relating
			 to aging, mental health, mental retardation or developmental disabilities,
			 substance abuse treatment, criminal justice, health, youth services, human
			 services, education, income-based financial assistance, child welfare, child
			 custody, guardianship, adoption, or child support enforcement);
						(E)(i)not-for-profit service
			 providers, including community-based and faith-based agencies; and
							(ii)educational institutions;
			 and
							(F)other State or
			 local agencies or systems that promote service coordination or provide
			 information and referral services, including the entities that provide the
			 2–1–1 or 3–1–1 information systems where applicable.
						(5)A description
			 of—
						(A)how the entity
			 will coordinate its activities with other State or local agencies or systems
			 that promote service coordination or provide information and referral services
			 for children, families, or older individuals, including the entities that
			 provide the 2–1–1 or 3–1–1 information systems where applicable, so as to avoid
			 duplication of services and the fragmentation of services that prevents kinship
			 care families from getting the help the families need; and
						(B)how the entity
			 will encourage regional cooperation among agencies, particularly agencies
			 serving border communities that may cross jurisdictional lines, to ensure that
			 kinship care families will get help.
						(6)An assurance that
			 the entity will report at least annually to the Assistant Secretary, in a
			 manner prescribed by the Assistant Secretary, to ensure comparability of data
			 across States, on—
						(A)activities
			 established with the funds made available through grants made under this
			 title;
						(B)the numbers and
			 ages of the children and caregivers assisted through the grants;
						(C)the types of the
			 assistance provided;
						(D)the outcomes
			 achieved with the assistance; and
						(E)the barriers
			 identified to meeting the needs of kinship care families and plans for
			 addressing the barriers.
						(7)An assurance that
			 the entity, not later than 3 months after the end of the final year of the
			 grant period, will submit a final report to the Administration for Children and
			 Families that describes—
						(A)the numbers and
			 ages of the children and caregivers assisted through the grants;
						(B)the types of
			 assistance provided;
						(C)the outcomes
			 achieved with the assistance;
						(D)the barriers to
			 meeting the needs of kinship care families that were addressed through the
			 grants;
						(E)the plans of the
			 entity to continue the kinship navigator program after the grant period has
			 ended;
						(F)lessons learned
			 during the grant period; and
						(G)recommendations
			 about the considerations that should be taken into account as the program
			 carried out under this title is expanded throughout the Nation.
						(c)PreferenceIn
			 awarding grants under this title, the Assistant Secretary shall give preference
			 to agencies or organizations that can demonstrate that the agencies and
			 organizations will offer the full array of activities described in section
			 107(b).
				107.Use of grant
			 funds
				(a)In
			 GeneralAn entity that receives a grant under this title may use
			 the funds made available through the grant directly, or through grants or
			 contracts with other public or private not-for-profit agencies, including
			 community-based or faith-based agencies, that have experience in connecting
			 kinship caregivers with appropriate services and assistance.
				(b)Use of
			 FundsAn entity that receives a grant under this title may use
			 the funds made available through the grant for activities that help to connect
			 kinship caregivers with the services and assistance required to meet the needs
			 of the children the caregivers are raising and their own needs, such as—
					(1)establishing and
			 maintaining information and referral systems that—
						(A)assist, through
			 toll free access that includes access to a live operator, kinship caregivers,
			 kinship care service providers, kinship care support group facilitators, and
			 others to learn about and link to—
							(i)local kinship
			 care service providers, support groups, respite care programs, and special
			 services for incarcerated parents;
							(ii)eligibility and
			 enrollment information for Federal, State, and local benefits, such as—
								(I)education
			 (including preschool, elementary, secondary, postsecondary, and special
			 education);
								(II)family support
			 services, early intervention services, mental health services, substance abuse
			 prevention and treatment services, services to address domestic violence
			 problems, services to address HIV or AIDS, legal services, child support,
			 housing assistance, and child care;
								(III)the disability
			 insurance benefits program established under title II of the
			 Social Security Act (42 U.S.C. 401 et
			 seq.);
								(IV)the program of
			 block grants to States for temporary assistance for needy families established
			 under part A of title IV of the Social Security
			 Act (42 U.S.C. 601 et seq.);
								(V)the supplemental
			 security income program established under title XVI of the
			 Social Security Act (42 U.S.C. 1381 et
			 seq.);
								(VI)the medicaid
			 program established under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.);
								(VII)the State
			 children’s health insurance program established under title XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.);
								(VIII)the program of
			 Federal payments for foster care and adoption assistance established under part
			 E of title IV of the Social Security
			 Act (42 U.S.C. 670 et seq.), including the program of kinship
			 guardianship assistance payments for children established under section 472A of
			 that Act; and
								(IX)the food stamp
			 program established under the Food Stamp Act of
			 1977 (7 U.S.C. 2011 et seq.);
								(iii)relevant
			 training to assist kinship caregivers in obtaining benefits and services and
			 performing their caregiving activities; and
							(iv)relevant legal
			 assistance and help in obtaining access to legal services, including access to
			 legal aid service providers and statewide elder law hotlines;
							(B)provide outreach
			 to kinship care families, in collaboration with schools, pediatric care
			 clinics, kinship care organizations, senior citizen centers, agencies with
			 jurisdiction over child welfare or human services, and others to link the
			 families to the kinship navigator program and to services and assistance;
			 and
						(C)establish,
			 distribute, and regularly update kinship care resource guides, websites, or
			 other relevant outreach materials;
						(2)promoting
			 partnerships between public and private not-for-profit agencies, including
			 community-based and faith-based agencies—
						(A)to help the
			 agencies described in this paragraph more effectively and efficiently meet the
			 needs of kinship care families; and
						(B)to familiarize
			 the agencies about the special needs of kinship care families, policies that
			 affect their eligibility for a range of education, health, mental health,
			 social, child care, and child welfare services, income-based financial
			 assistance, legal assistance, and other services and benefits, and the means
			 for making policies more supportive of kinship care families;
						(3)establishing and
			 supporting a kinship care ombudsman who has the authority to actively intervene
			 with State agency staff or service providers with which the State agency
			 contracts to help ensure, through various appropriate means including working
			 with individual families in an ongoing manner, that kinship caregivers get the
			 services they need and for which they are eligible; and
					(4)supporting other
			 activities that are designed to assist kinship caregivers in obtaining
			 benefits, services, and activities designed to improve their caregiving.
					(c)LimitationExcept
			 as provided in subsection (b)(4), the entity may not use any of the funds made
			 available through the grant for direct services to children in kinship care
			 families or to kinship caregivers.
				108.Administration
			 of the programIn
			 administering the program carried out under this title, the Assistant Secretary
			 for Children and Families shall periodically consult with the Assistant
			 Secretary for Aging of the Department of Health and Human Services.
			109.ReservationThe Assistant Secretary may reserve not more
			 than 1 percent of the funds made available under this title for a fiscal year
			 to provide technical assistance to the recipients of grants under this title
			 related to the purposes of the grants.
			110.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $25,000,000 for fiscal
			 year 2008, $50,000,000 for fiscal year 2009, and $75,000,000 for fiscal year
			 2010.
			IISubsidized
			 guardianship option for title IV–E
			201.Kinship
			 guardianship assistance payments for children
				(a)In
			 GeneralPart E of title IV of the Social Security Act (42 U.S.C. 670–679b) is
			 amended by inserting after section 472 the following:
					
						472A.Kinship
				guardianship assistance payments for children
							(a)In
				GeneralEach State with a plan approved under this part may, at
				State option, enter into kinship guardianship assistance agreements to provide
				kinship guardianship assistance payments on behalf of children to grandparents
				and other relatives who have assumed legal guardianship (as defined in section
				475(7)) of the children for whom they have cared as foster parents and for whom
				they have committed to care for on a permanent basis.
							(b)Kinship
				Guardianship Assistance Agreement
								(1)In
				generalIn order to receive payments under section 474(a)(5), a
				State shall—
									(A)negotiate and
				enter into a written kinship guardianship assistance agreement with the
				prospective relative guardian of a child who meets the requirements of
				subsection (d);
									(B)provide the
				prospective relative guardian with a copy of the agreement; and
									(C)certify that any
				child on whose behalf kinship guardianship assistance payments are made under
				such an agreement shall be provided medical assistance under title XIX in
				accordance with section 1902(a)(10)(A)(i)(I).
									(2)Minimum
				requirementsThe agreement shall specify, at a minimum—
									(A)the amount of,
				and manner in which, each kinship guardianship assistance payment, if any, will
				be provided under the agreement;
									(B)the additional
				services and assistance that the child and relative guardian will be eligible
				for under the agreement;
									(C)the procedure by
				which the relative guardian may apply for additional services as needed,
				provided the agency and relative guardian agree on the additional services as
				specified in the case plan; and
									(D)subject to
				paragraph (4), that the State will pay the nonrecurring expenses associated
				with obtaining legal guardianship of the child.
									(3)Interstate
				applicationThe agreement shall provide—
									(A)that the
				agreement shall remain in effect without regard to the State residency of the
				relative guardian; and
									(B)for the
				protection (under an interstate compact approved by the Secretary or otherwise)
				of the interests of the child in any case where the relative guardian and the
				child move to another State while the agreement is in effect.
									(4)Nonrecurring
				expenses associated with obtaining legal guardianship
									(A)In
				generalFor purposes of paragraph (2)(D), the term
				nonrecurring expenses associated with obtaining legal guardianship
				includes the reasonable and necessary fees, court costs, attorneys’ fees, and
				other expenses that are directly related to obtaining legal guardianship of the
				child and which are not incurred in violation of Federal or State law.
									(B)Federal
				shareA State’s payment of the nonrecurring expenses associated
				with obtaining legal guardianship shall be treated as an expenditure made for
				the proper and efficient administration of the State plan under section
				474(a)(3)(E).
									(c)Kinship
				Guardianship Assistance Payment
								(1)Requirements
									(A)In
				generalThe kinship guardianship assistance payment shall
				be—
										(i)negotiated as
				part of the kinship guardianship assistance agreement required under subsection
				(b)(1)(A) between the relative guardian and the State or local agency
				responsible for administering such agreement;
										(ii)based on
				consideration of the circumstances and the needs of the relative guardian and
				of the child; and
										(iii)equal to the
				amount of the foster care maintenance payment for which the child would have
				been eligible if the child had remained in foster care.
										(B)ReadjustmentThe
				kinship guardianship assistance payment may be readjusted periodically, with
				the concurrence of the relative guardian, based on relevant changes in the
				needs of the relative guardian and of the child.
									(2)Limitation
									(A)In
				generalExcept as provided in subparagraph (B), no kinship
				guardianship assistance payment may be made to a relative guardian for any
				child who has attained 18 years of age.
									(B)ExceptionsA
				kinship guardianship assistance payment may be made to a relative guardian with
				respect to a child who—
										(i)is a full-time
				student in a secondary school or in the equivalent level of a vocational or
				technical training program and has not attained 19 years of age; or
										(ii)with respect to
				a child who the State determines has a mental or physical disability that
				warrants the continuation of assistance until the child attains 21 years of
				age.
										(d)Child’s
				Eligibility for a Kinship Guardianship Assistance Payment
								(1)In
				generalA child is eligible for a kinship guardianship assistance
				payment under this section if the State agency determines the following:
									(A)The child has
				been—
										(i)removed from his
				or her home pursuant to a voluntary placement agreement or as a result of a
				judicial determination to the effect that continuation in the home would be
				contrary to the welfare of the child;
										(ii)under the care
				of the State agency for the 12-month period ending on the date of the agency
				determination; and
										(iii)eligible for
				foster care maintenance payments under section 472.
										(B)Being returned
				home or adopted are not appropriate permanency options for the child.
									(C)The child
				demonstrates a strong attachment to the prospective relative guardian and the
				relative guardian has a strong commitment to caring permanently for the
				child.
									(D)With respect to a
				child who has attained 14 years of age, the child has been consulted regarding
				the kinship guardianship arrangement.
									(2)Treatment of
				siblingsWith respect to a child described in paragraph (1) whose
				sibling or siblings are not so described—
									(A)the child and any
				minor sibling of the child may be placed in the same kinship guardianship
				arrangement if the State agency and the relative agree on the appropriateness
				of the arrangement for the siblings; and
									(B)kinship
				guardianship assistance payments may be paid for the child and each sibling so
				placed.
									.
				(b)Maintaining
			 Eligibility for Adoption Assistance ProgramSection 473(a) of
			 such Act (42 U.S.C. 673(a)) is amended by adding at the end the
			 following:
					
						(7)The adoptive parents of a child who
				has been determined by the State, pursuant to subsection (c), to be a child
				with special needs and on whose behalf kinship guardianship assistance payments
				have been made under section 472A shall be eligible for adoption assistance as
				if no kinship guardianship agreement or payments had been made. The State shall
				make payments of nonrecurring adoption expenses under this section to the
				adoptive parents of such a child. The State may make adoption assistance
				payments under this section even if the child fails to meet the requirements of
				subparagraphs (A) and (B) of paragraph (2), if the child would meet the
				requirements of such subparagraphs if the child were treated as if the child
				were in the same financial and other circumstances the child was in at the time
				the kinship guardianship assistance agreement was
				made.
						
				(c)Expansion of
			 eligibility for foster care independence programSection
			 477(i)(2) of the Social Security Act (42 U.S.C. 677(i)(2)) is amended by
			 striking youths adopted from foster care after attaining age 16
			 and inserting youths exiting from foster care to adoption or legal
			 guardianship after attaining 16 years of age.
				(d)Conforming
			 Amendments
					(1)State plan
			 requirementSection 471(a)(20)(A) of such Act (42 U.S.C.
			 671(a)(20)) is amended, in the matter preceding clause (i), by striking
			 foster or adoptive parent before the foster or adoptive parent may be
			 finally approved for placement of a child on whose behalf foster care
			 maintenance payments or adoption assistance payments and inserting
			 foster parent, adoptive parent, or relative guardian before the foster
			 parent, adoptive parent, or relative guardian may be finally approved for
			 placement of a child on whose behalf foster care maintenance payments, adoption
			 assistance payments, or kinship guardianship assistance
			 payments.
					(2)Payments to
			 statesSection 474(a) of such Act (42 U.S.C. 674(a)) is
			 amended—
						(A)in paragraph
			 (3)(B), by striking foster or adoptive parents and the members of the
			 staff of State-licensed or State-approved child care institutions providing
			 care to foster and adopted children receiving assistance under this part, in
			 ways that increase the ability of such current or prospective parents, staff
			 members, and institutions to provide support and assistance to foster and
			 adopted children, and inserting foster parents, adoptive
			 parents, or relative guardians and the members of the staff of State-licensed
			 or State-approved child care institutions providing care to foster children,
			 adoptive children, or children living with a relative guardian receiving
			 assistance under this part, in ways that increase the ability of such current
			 or prospective parents, relative guardians, staff members, and institutions to
			 provide support and assistance to foster children, adoptive children, or
			 children living with a relative guardian,;
						(B)in paragraph
			 (4)(B), by striking the period at the end and inserting ; plus;
			 and
						(C)by adding at the
			 end the following:
							
								(5)an amount equal
				to the Federal medical assistance percentage (as defined in section 1905(b)) of
				the total amount expended during such quarter as kinship guardianship
				assistance payments under section 472A pursuant to kinship guardianship
				assistance
				agreements.
								.
						(3)DefinitionsSection
			 475(1) of such Act (42 U.S.C. 675(1)) is amended by adding at the end the
			 following:
						
							(F)In the case of a
				child with respect to whom the permanency plan is placement with a relative and
				receipt of kinship guardianship assistance payments under section 472A, a
				description of—
								(i)the steps that
				the agency has taken to determine that it is not appropriate for the child to
				be returned home or adopted;
								(ii)the reasons why
				a permanent placement with a fit and willing relative through a kinship
				guardianship assistance arrangement is in the child’s best interests;
								(iii)the ways in
				which the child meets the eligibility requirements for a kinship guardianship
				assistance payment;
								(iv)the efforts the
				agency has made to discuss adoption by the child’s relative foster parent as a
				more permanent alternative to legal guardianship and, in the case of a relative
				foster parent who has chosen not to pursue adoption, documentation of the
				reasons therefor; and
								(v)the efforts made
				by the State agency to secure the consent of the child’s parent or parents to
				the kinship guardianship assistance arrangement, or the reasons why the efforts
				were not
				made.
								.
					(e)Effective
			 DateThe amendments made by this section take effect on October
			 1, 2007.
				202.Kinship
			 guardianship demonstration projects
				(a)Authority To
			 Conduct ProjectsThe Secretary shall enter into agreements with
			 eligible entities to conduct demonstration projects for the purpose of
			 providing kinship guardianship assistance payments on behalf of children to
			 grandparents and other relatives who have assumed legal guardianship (as
			 defined in section 475(7) of the Social Security
			 Act (42 U.S.C. 675(7)) of the children for whom they have cared as
			 foster parents and for whom they have committed to care for on a permanent
			 basis in large metropolitan areas located in States that have not elected the
			 option to provide kinship guardianship assistance payments for children under
			 section 472A of the Social Security
			 Act (as added by section 201).
				(b)Terms and
			 ConditionsThe terms and conditions applicable to demonstration
			 projects conducted under this section shall be consistent, to the extent the
			 Secretary determines appropriate, with the terms and conditions applicable to
			 the State option to provide kinship guardianship assistance payments for
			 children under section 472A of the Social
			 Security Act.
				(c)ReportNot
			 later than October 1, 2009, and annually thereafter, the Secretary shall submit
			 a report to Congress on the demonstration projects conducted under this
			 section.
				(d)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to conduct demonstration projects under this section
			 for fiscal years beginning with fiscal year 2008.
				(e)DefinitionsIn
			 this section:
					(1)Eligible
			 entityThe term eligible entity means—
						(A)a metropolitan
			 agency, as defined in section 103(5); and
						(B)any other entity
			 that the Secretary determines is qualified to conduct a demonstration project
			 under this section.
						(2)Large
			 metropolitan areaThe term large metropolitan area
			 has the meaning given that term in section 103(4).
					(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					IIINotice of
			 children entering foster care
			301.Notice to
			 relatives when children enter foster care
				(a)In
			 GeneralSection 471(a)(19) of the Social Security Act 42 U.S.C. 671(a)(19)) is
			 amended—
					(1)by striking “that
			 the State” and inserting “that—
						
							(A)the
				State
							;
					(2)by adding
			 and after the semicolon; and
					(3)by adding at the
			 end the following:
						
							(B)within 60 days of
				the removal of the child from the custody of the child’s parent or parents, the
				State shall identify and give notice to all adult grandparents and other adult
				relatives of the child (including any other adult relatives suggested by the
				parents), subject to exceptions due to family or domestic violence,
				that—
								(i)specifies that
				the child has been or is being removed from the custody of the child’s parent
				or parents; and
								(ii)explains the
				options the relative has under Federal, State, and local law to participate in
				the child’s care and placement, including any options that may be lost by
				failing to respond to the
				notice;
								.
					(b)Effective
			 DateThe amendments made by this section take effect on October
			 1, 2007.
				302.Flexibility to
			 establish separate standards for relative foster family homes
				(a)In
			 GeneralSection 471(a)(10) of the Social Security Act (42 U.S.C. 671(a)(10)) is
			 amended—
					(1)by striking
			 “which shall be responsible” and inserting “which—
						
							(A)shall be
				responsible
							;
					(2)by inserting
			 and after the semicolon; and
					(3)by adding at the
			 end the following:
						
							(B)may—
								(i)establish and
				maintain separate standards for foster family homes in which a foster parent is
				a relative of the foster child that, at a minimum, protect the safety of the
				child and provide for criminal records checks, as described in paragraph (20);
				and
								(ii)apply the
				standards referred to in clause (i) to any such relative foster care provider
				to whom funds are paid pursuant to section 472 or part B in lieu of the
				standards that would otherwise apply to a foster family
				home;
								.
					(b)Effective
			 DateThe amendments made by this section take effect on October
			 1, 2007.
				
